Title: To James Madison from Richard Forrest, [6 October] 1810
From: Forrest, Richard
To: Madison, James


Dear Sir,Baltimore. Saturday Even’g [6 October 1810]
On the rect. of your respected favor, I prevailed on Mr. Eno to go to Alexa. and examine the Merino Sheep addressed to Mr. Hoe. Mr. H was not at home, nor expected ’till the sale, which would have been too late for those Advertised by Mr. Barry; and having a little business of my own here, I concluded it would be best to come on and bring Mr. Eno with me to take both chances; I therefore attended the sale in the hope of accomplishing your object; and purchased two Ewes at 145 dollars each, which tho’ small, are young and healthy—the one two, and the other a year old. I then desisted because many were very old, and they often classed the old and young together, which interfered with your instructions. I consulted Mr. Patterson as to the quality of the wool, who thinks it equal to any he ever saw. The Ew[e]s went off from 115 to 170 dollars. The Rams from 150 to 315 dolls. I have seen Genl. Smith’s, which appear to be of the same breed; but from having come in a small schooner, where they were much crouded, they do not look so generally healthy. Upwards of five hundred people attended the sale, most of whom were from a distance. The last sale at Alexandria, was far below this, owing, it is said, to a secret combination amongt the purchasers, who agreed not to oppose each other; but it is believed, that Measures will be taken to prevent a similar practice at the next. I nevertheless think they will go off much lower than these have done. I have therefore despatched Mr. Eno to Washington that he may receive your instructions on the subject. I have not communicated to any one that I was purchasing for you, nor has it been suspected.
I shall not leave this place till Monday Even’g, therefore if you have any commands, and will send them on by the Mail, I shall get them by one Oclock on that day. I only contemplate going a few miles the first afternoon.
You may rest assured Sir, that I have done the best I possibly could to comply with your wishes, and nothing but the hope of purchasing on better terms at Alexa, has prevented me from going to the extent of your Order.
I pray you to excuse haste, and to believe me with the highest respect, Your Most Obt. Servt.
Richd. Forrest
